DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allec et al. (USPN 2017/0325698).
	Regarding claims 1 and 15, Allec et al. discloses an apparatus to measure bio-information (figure 3B), the apparatus comprising: a plurality of light sources configured to emit light to a first region and a second region of an object (light emitter 308 and light emitter 306 figure 3B, [0068]-[0070]); a detector configured to detect a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and output a first electrical signal corresponding to the first scattered light signal and a second electrical signal corresponding to the second scattered light signal (detector 304 detects lights 325 and 323 and generates signals 350 and 355 figure 3B [0071]-[0072]; the second signal 350 indicative of the detected reflection of the second light 323, the second signal including pulsatile blood information as a result of interaction with the blood vessel 342; the first signal 355 indicative of the 
	Regarding claims 2, 16, 23, Allec et al. discloses the first region comprises a blood vessel region and the second region comprises a non-blood vessel region (figure 3B).
	Regarding claims 3, 17, Allec et al. discloses the processor is further configured to sequentially drive each of the plurality of light sources in a time-division manner ([0128]).
	Regarding claim 4, Allec et al. discloses the processor is further configured to select a first light source among the plurality of light sources to emit light to the first region and a second light source from among the plurality of light sources to emit light to the second region from the plurality of light sources based on a preset criteria, and sequentially drive the first light source and the second light source to emit light ([0128]).
	Regarding claim 5, Allec et al. discloses the plurality of light sources comprise at least one of a light emitting diode (LED) and a laser diode which emit light of an infrared band ([0160]).

	Regarding claim 7, Allec et al. discloses the processor is further configured to correct the first electrical signal based on a rate of change of the second electrical signal at a time point ([0068]-[0072]).
	Regarding claim 8, Allec et al. discloses the processor is further configured to calculate a first scattering coefficient and a second scattering coefficient based on the first electrical signal and the second electrical signal, respectively, and correct the first scattering coefficient at a second time point based on a rate of change of the first scattering coefficient and a rate of change of the second scattering coefficient during a period from a first time point to the second time point ([0162]).
	Regarding claim 9, Allec et al. discloses a communication interface configured to transmit at least one of the first electrical signal, the second electrical signal, the corrected first electrical signal, and the measured bio-information to an external device ([0136]).
	Regarding claim 10, Allec et al. discloses the processor is further configured to generate guide information corresponding to contact positions on the object of the plurality of light sources based on receiving a request to measure bio-information ([0136]).
	Regarding claim 11, Allec et al. discloses the guide information comprises a guide image generated by superimposing visual information representing at least one of 
	Regarding claims 12, 20 and 34, Allec et al. discloses an outputter configured to output at least one of the first electrical signal, the second electrical signal, the corrected first electrical signal, the measured bio-information, and the guide information ([0137]).
	Regarding claim 13, Allec et al. discloses a storage configured to store at least one of value of the first electrical signal, value of the second electrical signal, the corrected electrical signal, and the measured bio-information ([0134]-[0135]).
	Regarding claim 14, Allec et al. discloses the bio-information comprises at least one of blood glucose, cholesterol, triglyceride, skin temperature, protein, and uric acid ([0134]-[0135]).
	Regarding claim 18, Allec et al. discloses the correcting of the first electrical signal comprises correcting the first electrical signal based on a rate of change of the second electrical signal at a time point ([0134]-[0135]).
	Regarding claim 19, Allec et al. discloses the correcting of the first electrical signal comprises: calculating a first scattering coefficient and a second scattering coefficient based on the first electrical signal and the second electrical signal, respectively (claims 16-17); and correcting the first scattering coefficient at a second time point based on a rate of change of the first scattering coefficient and a rate of change of the second scattering coefficient during a period from a first time point to the second time point ([0162], claims 16-17).
	Regarding claim 21, Allec et al. discloses generating guide information corresponding to contact positions on the object of the plurality of light sources based 
	Regarding claim 22, Allec et al. discloses wearable device comprising: a main body (figures 1, 3); a strap connected to the main body and configured to fix the main body to an object (figures 1, 3); an optical apparatus disposed in the main body and configured to emit light to a first region and a second region of the object, detect a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and output a first electrical signal corresponding to the first scattered light signal and a second electrical signal corresponding to the second scattered light signal (figure 3, [0068]-[0072]); and a processor disposed in the main body and configured to correct the first electrical signal based on the second electrical signal, and measure bio-information based on the corrected first electrical signal (figure 3, [0068]-[0072]).
	Regarding claim 24, Allec et al. discloses the optical apparatus comprises: a plurality of light sources driven in a time-division manner by the processor (figure 3, [0068]-[0072]); and a plurality of detectors disposed at different distances from the plurality of light sources, respectively (figure 3, [0068]-[0072]).
	Regarding claim 25, Allec et al. discloses a display disposed in the main body and configured to display guide information corresponding to a contact position on the object of the optical apparatus based on receiving a request to measure bio-information ([0137]).

	Regarding claim 27, Allec et al. discloses a communication interface disposed in the main body and configured to receive an image of the object, to generate the guide information, from an external device ([0136]).
	Regarding claim 28, Allec et al. discloses the processor is further configured to correct the first electrical signal based on a rate of change of the second electrical signal at a time point (figure 3, [0068]-[0072]).
	Regarding claim 29, Allec et al. discloses apparatus to measure bio-information, the apparatus comprising: a first light source and a second light source configured to emit light to a first region and a second region of an object, respectively (figure 3, [0068]-[0072]); a detector configured to detect a first scattered light signal reflected from the first region and a second scattered light signal reflected from the second region, and output a first electrical signal corresponding to the first scattered light signal and a second electrical signal corresponding to the second scattered light signal (figure 3, [0068]-[0072]); and a processor configured to correct the first electrical signal based on the second electrical signal, and measure the bio-information based on the corrected first electrical signal, wherein the first region comprises a blood vessel region and the second region comprises a non-blood vessel region ((figure 3, [0068]-[0072]), claims 16-17).

	Regarding claim 31, Allec et al. discloses the processor is further configured to sequentially drive the first light source and the second light source in a time-division manner ([0162]).
	Regarding claim 32, Allec et al. discloses the processor is further configured to correct the first electrical signal based on a rate of change of the second electrical signal at a time point (figure 3, [0068]-[0072]).
	Regarding claim 33, Allec et al. discloses the processor is further configured to generate guide information corresponding to contact positions on the object of the first light source and the second light source based on receiving a request to measure bio-information (figure 3, [0068]-[0072]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARJAN FARDANESH/Examiner, Art Unit 3791